Citation Nr: 1634453	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-30 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disorder, to include as secondary to service-connected left tarsal tunnel syndrome and left hallux valgus.

2.  Entitlement to an initial evaluation in excess of 10 percent for left leg tarsal tunnel syndrome.

3.  Entitlement to an initial compensable evaluation for left foot hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 6, 1976 to August 6, 1976.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded in September 2012 to afford the Veteran a Board hearing.  The Veteran withdrew his request for a hearing.

In June 2014, the Board remanded the appeal for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2014, the Board remanded the appeal to obtain an adequate opinion on whether the Veteran's low back disorder is etiologically related to service or to his service-connected foot disorders and to afford the Veteran a VA examination to determine the current severity of his left leg and foot disorders.  The Veteran's December 8, 2014, VA examination was cancelled for the Veteran's failure to report.  On December 18, 2014, the Veteran called and requested a new VA examination.  He explained that his medical condition prevented him from attending the December 8, 2014, VA examination.  

Additionally, in March 2015 VA received a note from V.R., MSA, indicating that she completed a Disability Benefits Questionnaire (DBQ) and associated it with the Veteran's VA treatment records.  Reportedly the report was completed in the CAPRI electronic format and was available in those CAPRI records.  The most recent CAPRI records, including this report, have not been obtained of reviewed by the AOJ. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of any outstanding VA treatment records dated and associate them with the claims file.  These should include the most recent CAPRI records, including the DBQ reportedly completed in March 2015.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain the records should be documented in the claims file.

In the paragraphs that follow examinations are requested.  That the requests for findings are set out in separate paragraphs should not be taken to mean that two separate exams must be conducted.  It is entirely possible that a single medically qualified individual could report the needed findings requested in the following paragraphs.

2. After all records have been obtained and associated with the claims file, arrange for an examination of the Veteran's low back disorder.  The electronic claims folders must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.   Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide all relevant diagnosis of disorders of the spine and provide opinions regarding each diagnosed disorder whether it is at least as likely as not (50 percent probability or more) caused or aggravated (permanently made worse) by the Veteran's service-connected left foot disorder - hallux valgus and left leg tarsal tunnel syndrome.  

3. After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left leg tarsal tunnel syndrome and left hallux valgus.  The electronic claims folders must be available to the examiner for review in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to comment on the severity of the Veteran's service-connected disabilities and should report all signs and symptoms necessary for rating the disabilities under the rating criteria. 

All functional impairment should be described, to include whether there is additional functional impairment or limitation with exertion.

4.	The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.	Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.	After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




